Appeal by plaintiff from a judgment and order dismissing her complaint in a partition action. A deed purporting to have been signed and acknowledged by her has been on record for more than forty years. During these years she has made no claim that she owned an interest in the land. Her conduct since the acknowledgment of the deed (1894) is compatible with an inference that she did sign and acknowledge it. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.